Citation Nr: 0936867	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  05-30 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1976 to September 1979 and again in the Army 
Reserves until 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The Veteran had a hearing before the 
Board in June 2007 and the transcript is of record.

The Board notes the Veteran also perfected an appeal as to 
entitlement to service connection for residuals of a left 
wrist fracture.  This claim was granted by the RO in a June 
2009 rating decision.  The Veteran's representative indicated 
within a September 2009 statement its appreciation and 
acknowledgement of the grant, but also stated, "...on a claim 
for an original or an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefits 
allowed by law and regulation.... Ab v. Brown, 6 Vet. App. 35, 
38 (1993)."  

The citation to Ab v. Brown is misplaced here.  The Veteran 
was granted service connection for residuals of a left wrist 
fracture, which is the complete grant of the benefit sought.  
In contrast, Ab v. Brown indicated that were the Veteran is 
seeking an increased rating, a subsequent rating decision 
awarding a higher rating, but less than the maximum available 
benefit, does not abrogate the pending appeal. Id., 6 Vet. 
App. 35.  This simply is not the case here.  The Board 
concludes the Veteran's claim of entitlement to service 
connection for residuals of a left wrist fracture has been 
fully granted by the June 2009 rating decision.  The Veteran 
did not properly appeal the initial rating assigned to his 
left wrist and, therefore, the issue is not properly before 
the Board here.

The case was brought before the Board in October 2007, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim, to include affording him a VA 
examination.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issues on appeal.  


FINDING OF FACT

There is no competent evidence that shows a causal link 
between the Veteran's current neck disability and any remote 
incident of service.


CONCLUSION OF LAW

The Veteran's neck disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
occurred therein.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, and 
5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 
3.307, and 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the Veteran in January 2005 and December 2007.  Those 
letters advised the Veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).   The December 2007 letter told 
the Veteran how disability ratings and effective rates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The RO made every effort to obtain all 
salvageable service treatment records for the period of the 
Veteran's active duty and Army Reserves.  Regrettably, 
hospitalization records from 1979 could not be obtained.  
Further efforts to obtain such records would be futile.  VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With regard to service connection claims, the Court held in 
the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Veteran was afforded medical examination to obtain an 
opinion as to whether his neck condition can be directly 
attributed to service. Cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004).  Further examination or opinion is not 
needed because, at a minimum, there is no persuasive and 
competent evidence that the claimed condition may be 
associated with the Veteran's military service.  This is 
discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for arthritis may be established based on a legal 
"presumption" by showing that either manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, 
no legal presumption is applicable here because the earliest 
evidence of the Veteran's alleged cervical spine arthritis is 
October 2004, nearly three decades after service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran alleges he fell off a roof while in the military 
in July or August of 1979 injuring, among other things, his 
neck and left wrist. 

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Initially, the Board notes that the Veteran's hospitalization 
records for this alleged injury could not be obtained.  Where 
"service medical records are presumed destroyed . . . the 
BVA's [Board's] obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt is heightened." O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The case law does not, however, lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

Although the actual hospitalization records could not be 
obtained, the Board notes the Veteran's service treatment 
records do reference the left wrist fracture.  In an August 
1982 periodic examination, the Veteran reported a history of 
fracturing his left wrist in 1979.  The Veteran did not 
mention any neck injury at that time.  Indeed, the Veteran's 
service treatment records are completely silent as to any 
complaints, treatment or diagnoses of a neck disability.  
Even the reference to the 1979 injury does not mention a neck 
injury.  

The Board also finds noteworthy that although the Veteran 
alleges he injured his neck in 1979 falling off the roof, he 
acknowledges in an April 2009 statement that he was never 
treated for his neck.  Rather, he indicates he fell about 12 
feet and landed on his hands and buttocks.  He was treated 
for a left wrist fracture, but not for his neck.  In short, 
the Veteran's service treatment records are simply devoid 
with any findings consistent with a chronic neck condition 
nor does it appear the Veteran alleges he incurred a chronic 
neck condition in the military.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The 
pertinent inquiry then is whether the Veteran has a current 
neck disability related to any incident of his military 
service, to include the alleged 1979 injury.  The Board 
concludes he does not.

After service, there simply is no record of complaints, 
treatment or diagnoses of a neck disability for decades after 
service.  The Veteran's VA outpatient treatment records, 
moreover, are inconsistent with whether the Veteran has a 
current neck disability.  The Veteran was diagnosed in 
October 2004 with traumatic arthritis and degenerative joint 
disease of multiple joints, to include the cervical spine, 
but subsequent x-rays indicate no significant abnormality of 
the cervical spine.

Most recently, the Veteran was afforded a VA examination in 
April 2009 where x-rays show no significant skeletal 
abnormalities.  Rather, the examiner diagnosed the Veteran 
with chronic strain of the cervical spine.  With regard to 
etiology, the examiner opined as follows:

In this examiner's opinion, it is less likely than 
not that the current neck condition is related to 
any incident in the service.  The rationale is 
that there is no documentation of an injury or of 
symptomatology of the neck while the veteran was 
on active duty.  The medical records are entirely 
silent for any type of neck injury, condition, 
disease or symptoms while the veteran was on 
active duty.

The examiner's opinion is compelling.  It is based on a 
thorough examination and a complete review of the claims 
folder.  Also compelling, no medical professional has ever 
linked any current neck disability to any in-service 
incident, to include the 1979 fall.  

The Board has considered the Veteran's statements. In 
accordance with the recent decision of the United States 
Court of Appeals for the Federal Circuit in Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006), the Board concludes 
that the lay evidence presented by the Veteran concerning his 
continuity of symptoms after service is credible regardless 
of the lack of contemporaneous medical evidence.  The 
provisions concerning continuity of symptomatology do not, 
however, relieve the requirement that there be some evidence 
of a nexus to service.  For service connection to be 
established by continuity of symptomatology there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997). 

Although the Board does not doubt the Veteran suffered some 
sort of fall while in the military, the Veteran himself 
concedes he did not receive any treatment for his neck at 
that time.  His service treatment records, moreover, do not 
indicate any subsequent complaints, treatment or diagnoses of 
a neck disability.  Although it is possible he hurt his neck 
from the fall as he claims, no medical professional has ever 
attributed such an injury to any current disability.  Indeed, 
there is medical evidence to the contrary.

In light of the medical evidence described above, the Board 
finds that service connection is not warranted.  Direct 
service connection requires a relationship or connection to 
an injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); see also, Hickson, supra.  The most 
probative evidence of record is against such a finding in 
this case.  In light of the foregoing, the Board finds that 
the preponderance of the evidence is against the claims, and 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a neck disability is 
denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


